Citation Nr: 0201505	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  01-06 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than April 15, 1999, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to May 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for PTSD, effective April 
15, 1999.  The RO in Houston, Texas, currently has 
jurisdiction over the veteran's claims folder.

As an additional matter, it is noted that the veteran 
initially requested a personal hearing before a Member of the 
Board in conjunction with his appeal.  However, the veteran 
withdrew his hearing request in November 2001.  38 C.F.R. 
§ 20.704(e) (2001).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The record reflects that the veteran initially indicated 
in 1986 that he had PTSD due to his period of active duty.

3.  A development letter was sent to the veteran in October 
1986, requesting detailed information concerning his claimed 
stressors, private medical records concerning his claim, and 
the date and location of any VA medical treatment.

4.  In a November 1986 statement, the veteran acknowledge 
receipt of the October 1986 development letter, as well as 
correspondence informing him that he was scheduled for a VA 
medical examination later that month.  He stated, in part, 
that he had not requested such an appointment, that he would 
not be present for the scheduled appointment, and that if VA 
wanted such an appointment they could request one from him.

5.  Later in November 1986, VA sent correspondence to the 
veteran informing him that the examination was required in 
order to adjudicate his claim of service connection for PTSD.  
Further, this correspondence informed him that his claim 
would be denied if he failed to appear for the examination.  
Therefore, he was informed that he should try to keep the 
scheduled appointment, or contact the VA medical facility to 
re-schedule the examination.

6.  The veteran failed to appear for the VA medical 
examination scheduled in November 1986, and did not seek to 
re-schedule it.

7.  After November 1986, the next written communication in 
which the veteran addressed his PTSD claim was received by VA 
on April 15, 1999.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 15, 
1999, for a grant of service connection for PTSD are not met.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.1, 3.155, 3.158(a), 3.400 (2001); 
66 Fed. Reg. 45620-45632 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159); Rodriguez v. West, 189 F.3d 
1351 (Fed. Cir. 1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; also see Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board notes that it does not appear that the RO 
explicitly addressed the provisions of the VCAA when it 
adjudicated the case below.  Nevertheless, the Board finds 
that VA's duties have been fulfilled in the instant case.  
Here, the RO advised the veteran of the evidence necessary to 
substantiate his claim by the May 2001 Statement of the Case, 
including the applicable criteria concerning the assignment 
of effective dates for grants of service connection.  
Further, the veteran has not identified any pertinent 
evidence that is not of record.  Moreover, the Board notes 
that the VCAA made no change in the statutory or regulatory 
criteria which govern the assignment of effective dates for 
grants of service connection.  Thus, the Board finds that the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled, including the revised regulatory provisions 
of 38 C.F.R. § 3.159, and that no additional assistance to 
the veteran is required based on the facts of the instant 
case.

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  Any communication 
or action, indicating an intent to apply for one or more 
benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  When a claim has been 
filed which meets the requirements of 3.151 or 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. 3.155.

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  38 U.S.C.A. § 5110(g); 38 
C.F.R. §§ 3.114, 3.400(p).

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" 
or "informal" must be "in writing" in order to be 
considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defines "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Federal Circuit stated that when 
38 C.F.R. § 3.155(a) refers to "an informal claim," it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

Pursuant to 38 C.F.R. § 3.158(a), where evidence requested in 
connection of an original claim is not furnished within one 
year after the date of request, the claim will be considered 
abandoned, and after the expiration of the one year, further 
action may not be taken unless a new claim is received.  This 
regulation further provides that should the right to a 
benefit finally be established, a subsequent award shall 
commence no earlier than the date of the filing of the new 
claim.

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is defined as an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is defined as any 
application for a benefit received after final disallowance 
of an earlier claim.  38 C.F.R. § 3.160.


Background.  In various statements, the veteran has contended 
that he should be granted service connection for PTSD 
retroactive to his period of active service which he 
maintains was when he first began to experience psychiatric 
problems.  Additionally, his attorney asserted on the 
veteran's VA Form 9, Appeal to the Board, that the veteran 
filed a claim for additional educational benefits in 1985, 
that was also construed as an inferred claim for service 
connection for PTSD.  Further, she noted that the veteran 
informed the RO that he had been treated at VA facilities for 
his PTSD, and asserted that the RO did not obtain all the 
necessary records from various VA facilities.  Therefore, she 
contended that, under Hayre v. West, 188 F. 3d 1327 (Fed. 
Cir. 1999), there was a grave procedural error and the claim 
was not finally adjudicated.  

As indicated above, the veteran was discharged from service 
in May 1972.  That same month, he filed a VA Form 21-526 by 
which he claimed entitlement to service connection for 
various medical conditions.  However, no mention was made of 
any psychiatric disorder as part of these claims, which were 
adjudicated by an August 1972.

A VA hospitalization report reflects that the veteran was 
hospitalized from February to March 1981 for depressive 
neurosis.  Nothing in these records relates these problems to 
the veteran's period of active duty.

Also on file is a VA Form 28-1900, Application for Vocational 
Rehabilitation, which was received in January 1985.  On this 
document, the veteran noted, in part, that he had previously 
received vocational rehabilitation services from a private 
clinic.  With respect to the type of service he had received, 
he stated that it involved individual and group counseling 
for severe, long-term emotional problems stemming from 
Vietnam War participation.  He reported that he had received 
this counseling from June to July 1980, and since October 
1984.  This appears to be the first indication from the 
veteran that he had psychiatric problems (PTSD) as a result 
of his period of active duty.

Private medical records were subsequently added to the file 
which were dated in 1981 and 1985.  Among other things, a 
February 1985 statement indicated that the veteran had PTSD 
as a result of his experiences in Vietnam while on active 
duty.

The record reflects that the veteran sought an extension of 
his educational benefits in 1985 because his psychiatric 
problems prevented him from fully utilizing these benefits 
prior to his delimiting date.  He also indicated that these 
problems were due to service.  This claim was ultimately 
denied by a June 1986 Board decision.

In October 1986, the veteran was sent a VA development letter 
concerning his claim of service connection for PTSD.  This 
letter requested that the veteran provide VA with evidence in 
support of this claim, including a complete detailed 
description of the events which produced the stress that 
resulted in the claimed PTSD.  The veteran was also requested 
to provide private treatment records concerning any treatment 
he had received for this disability, as well as the dates and 
places of treatment received from VA facilities so that such 
records could be requested.

By a statement received in November 1986, the veteran 
acknowledged receipt of the October 1986 development letter.  
Further, the veteran noted that he had received two duplicate 
letters full of forms and "reminding" him of an appointment 
with VA in Temple later in November 1986.  The veteran 
asserted that he had never asked for any appointments, nor 
did anyone ask if he wanted one, and that he had no plans to 
be in Temple on the date specified.  He stated that if VA 
wanted to have an appointment, then they may request one, 
stating their reasons.  Additionally, he identified treatment 
he had received for his PTSD, including a physician he 
identified as being connected with VA.  However, he indicated 
that he was not sure whether this treatment was in Waco or 
Temple, and did not list the date(s) this treatment was 
received.

It is noted that the veteran's November 1986 statement also 
indicated that he had a different/new address than the one 
used for the October 1986 development letter.  Additional 
correspondence was sent to the veteran at this new address 
later in November 1986.  The veteran was informed that the 
October 1986 development letter, and the notices to report 
for an examination, were in conjunction with his claim for 
service connection for PTSD.  It was stated that the 
information requested was deemed necessary to complete 
processing this claim, and that an examination was also 
required.  Furthermore, the veteran was informed that an 
individual claiming service connection for any condition may 
be required to submit additional evidence and undergo an 
examination.  He was also informed that the law provided that 
a claim may be disallowed for failure to prosecute should 
requested evidence not be furnished and/or a veteran not 
report for a scheduled examination.  Therefore, he was 
informed that he should provide the requested information, 
and make every effort to keep his scheduled appointment.  If 
he was unable to make the appointment, then he should contact 
the medical center which sent the appointment card to try and 
schedule an appointment at a more convenient time.  Moreover, 
he was informed that he could contact VA if he had other 
questions.  There is no indication that this correspondence 
was returned as undeliverable.

The record reflects that the veteran did not appear for the 
VA medical examination scheduled for November 1986.  
Accordingly, he was sent correspondence in December 1986 
informing him that VA could not grant his claim for 
disability benefits.  This correspondence stated that 
claimants must undergo an examination when requested, and 
that the veteran had failed to report for a scheduled 
examination.  Consequently, no further action would be taken 
unless VA received notification of willingness to report for 
an examination.  If the veteran did so, then the examination 
would be re-scheduled and the claim considered once this 
examination was completed.  The reverse side of this 
correspondence detailed the veteran's procedural and 
appellate rights.  In addition, it is noted that this 
correspondence listed the veteran's old address; the one to 
which the October 1986 development letter had been sent.  
However, there is no indication that this correspondence was 
returned as undeliverable.

No further communication appears to have been received from 
the veteran until April 15, 1999.  At that time, the RO 
received a statement in which the veteran asserted that he 
was filing a claim for service connection for PTSD.  

VA outpatient treatment records were subsequently obtained 
which covered a period from March to May 1999.  The records 
from March 1999 reflect that the veteran requested evaluation 
for medications for his psychiatric problems.  No mention was 
made at that time of his having previously filed a claim for 
service connection for PTSD, nor that he intended to file a 
new claim for this benefit.  Records dated April 21, 1999, 
show, among other things, diagnoses of dysthymic disorder, 
and PTSD, chronic, with delayed onset.  

A July 1999 VA PTSD examination diagnosed PTSD, chronic.  
Further, a private psychologist's statement dated that same 
month which essentially opined that the veteran had PTSD 
problems which were directly related to his military 
experiences in Vietnam.

The veteran was granted service connection for PTSD by a July 
1999 rating decision, effective April 15, 1999.

Following the July 1999 rating decision, the veteran 
submitted several statements contending that he was entitled 
to an earlier effective date.  This includes a statement 
received in November 1999, in which he contended that it 
should go back to 1971, which was the earliest he could 
document these problems.  He also submitted various documents 
in support of his contention.

The record reflects that the RO informed the veteran that he 
was not entitled to an effective date earlier than his claim 
of April 15, 1999.  Further, by correspondence dated in 
January 2000, the RO informed the veteran that they had 
received his original claim in September 1986, that it had 
been denied in December 1986 because of his failure to report 
for the scheduled VA medical examination, and that his claim 
for reconsideration was received April 15, 1999.



Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than 
April 15, 1999, for a grant of service connection for PTSD.

As an initial matter, the Board notes that nothing on file 
shows that the veteran filed a formal or informal claim of 
service connection for PTSD, or any acquired psychiatric 
disorder, within his first post-service year.  Consequently, 
his grant of service connection cannot be earlier than the 
date of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board acknowledges that the evidence on file reflects 
that the veteran filed an original claim of service 
connection for PTSD back in 1986, and that the RO began 
development of this claim at that time.  However, the veteran 
abandoned his claim when he failed to report for the VA 
medical examination scheduled for November 1986, and did not 
seek to re-schedule it.  He was informed by correspondence 
dated in November and December 1986 that such an examination 
was required in order to adjudicate his claim, as well as the 
consequences of his failure to report for this examination.  
Although it appears that the December 1986 correspondence was 
sent to the veteran's old address, there is no indication 
that it was returned as undeliverable.  More importantly, the 
November 1986 correspondence was sent to the new address 
provided by the veteran.  No other viable, alternative 
address appears to have been on file at that time for the 
veteran.  Thus, the record reflects that the veteran did 
receive notice from at least the November 1986 correspondence 
that he was required to submit evidence - i.e., report for a 
VA medical examination - and the consequences of his failure 
to do so.  As already stated, the veteran did not report for 
the scheduled examination, did not seek to re-schedule it.  
Moreover, he did not communicate with VA again about this 
claim until many years later.  Accordingly, the Board 
concludes that he abandoned his original claim of entitlement 
to service connection for PTSD in 1986.  38 C.F.R. 
§ 3.158(a).

Since the veteran abandoned his original claim of entitlement 
to service connection for PTSD in 1986, his grant of service 
connection cannot commence earlier than the date of his new 
claim.  Id.  The Board has carefully reviewed all documents 
on file, and there does not appear to be any written 
communication which was received prior to April 15, 1999, in 
which the veteran indicated an intent to apply for service 
connection for PTSD and/or his belief in entitlement to this 
benefit; no formal or informal claim of service connection 
for PTSD was received prior to the veteran's statement of 
April 15, 1999.  Rodriguez, supra.

With respect to the contentions advanced by the veteran's 
attorney on the July 2001 VA Form 9, the Board acknowledges 
that the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held in Hayre, supra, that a grave 
procedural error involving the duty to assist could vitiate 
the finality of the adjudication of a claim for service 
connection.  However, the Board observes that more recent 
case law from the Court has substantially limited the scope 
of the Federal Circuit's holding in Hayre.  Simmons v. West, 
13 Vet. App. 501, 508 (2000) ("conservative application of 
the Hayre tolling-of-finality doctrine" should be utilized, 
and that that use should be limited in scope and "reserved 
for instances of grave procedural error" which may "deprive a 
[veteran] of a fair opportunity to obtain entitlement 
provided for by law and regulation"); see also Dixon v. 
Gober, 14 Vet. App. 168 (2000).  In Simmons, the Court noted 
that the Federal Circuit seemed to place substantial weight 
on three factors: 1) the VA assistance sought was 
specifically requested; 2) the lack-of-notice element of that 
case that may "undermine[] the operation of the veterans' 
benefits system by altering its manifestly pro-claimant 
character and jeopardizing the veteran's ability to appeal in 
what may appear to be a fundamentally unfair manner"; and 3) 
the particularly vital role that service medical records can 
play in determining the question of in-service incurrence of 
a disability.

In addition, the Federal Circuit itself has held that the 
holding in Hayre was an "extremely narrow" one.  The Federal 
Circuit held that although the Hayre opinion contained some 
broad language, the holding was limited to the factual 
situation presented where a RO had breached the duty to 
assist by failing to obtain pertinent service medical records 
specifically requested by the claimant and then failing to 
provide the claimant with notice explaining the deficiency.  
Cook v. Principi, 258 F. 3d 1311 (Fed. Cir. 2001).  

The Board notes that the evidence identified by the veteran 
in his November 1986 statement included medical treatment 
from a specific VA physician.  Moreover, the Board notes that 
the Court held in Bell v. Derwinski, 2 Vet. App. 611 (1992), 
that VA medical records which are in existence are 
constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
However, the General Counsel for VA has indicated that the 
Court's holding in Bell only applied to decisions rendered on 
or after July 21, 1992 (the date of the Court's holding in 
Bell).  VAOPGCPREC 12-95 (With respect to final Agency of 
Original Jurisdiction (AOJ) decisions rendered prior to July 
21, 1992, an AOJ's failure to consider evidence which was in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may not provide a 
basis for a finding of clear and unmistakable error.).  The 
precedent opinions of the VA General Counsel's Office are 
binding upon the Board. 38 U.S.C.A. § 7104.  Here, the 
veteran's original claim was in 1986, which is clearly prior 
to July 21, 1992.  

The Board also notes that in his November 1986 statement, the 
veteran did not know for certain which VA facility he 
received this treatment in, and did not indicate the date(s) 
of this treatment.  Further, VA medical records were on file 
in the form of the February to March 1981 VA hospitalization 
report.  Consequently, the facts of this case are different 
from the facts of Hayre where the claimant identified service 
medical records with a great deal of specificity that were 
clearly not on file.

Most important of all, the fact that no additional VA medical 
records were requested following the veteran's November 1986 
statement does not change the fact that the veteran abandoned 
his claim at that time.  As indicated above, the veteran 
expressed his unwillingness to appear for an examination in 
the November 1986 statement.  In short, VA was already on 
notice that the veteran may not provide the requested 
evidence which was considered necessary to adjudicate the 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(The duty to assist is not a "one-way street."  If the 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.).

Based upon the foregoing, especially the veteran's 
abandonment of his original service connection claim, the 
Board concludes that the facts of this case does not 
constitute such a "grave procedural error" as defined by 
Hayre and its progeny.  Therefore, it does not provide a 
basis upon which to award the veteran an effective date 
earlier than April 15, 1999, for a grant of service 
connection for his PTSD.  

For the reasons stated above, the Board finds that there is 
no legal basis to award the veteran an effective date earlier 
than April 15, 1999, for his grant of service connection for 
PTSD.  Therefore, his claim must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
the law is dispositive of the instant case, the benefit of 
the doubt rule is not for application.
ORDER

Entitlement to an effective date earlier than April 15, 1999, 
for a grant of service connection for PTSD is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


